Mr. Justice Fairchild delivered the opinion of the court. The plaintiff Woolley declared on a note executed to him, but in the note, a copy of which is set out in the declaration, his name is spelled Wolley. Power demurred for the variance between the names, the demurrer was overruled and judgment given for the note— Power appealed,, staying the execution by recognizance of himself and securities. There is no variance properly pleaded, and there is none to plead. Let the judgment be affirmed, with ten per cent, damages and costs.